DETAILED ACTION

Response to Amendment
The Amendment filed 6/17/2022 has been entered. Claims 1-20 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The combination of a rotatable first reel with respect to a shaft with a meshing portion in claim 10 (applicant appears to be mixing embodiment of Figure 1 with embodiment of Figure 6c, as the embodiment of Figure 1 does not have a meshing portion, while the embodiment of the Figure 6c does not have a rotatable first reel with respect to a shaft.);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Regarding claim 1, line 2-3 “the housing further comprising a first window, and a second window” should be “the housing further comprising a first window and a second window” for clarity. 
Regarding claims 1 and 16, line 8, “its external surface” should be “an external surface of the substrate” for clarity.
Regarding claims 1 and 16, line 13, “to wound it about the shaft” should be “to wound the substrate about the shaft” for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“meshing portion” as recited in claim 10 (first, “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “meshing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “meshing” preceding the generic placeholder describes the function, not the structure, of the portion).
“guiding elements” as recited in claim 11 (first, “elements” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “guiding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “guiding” preceding the generic placeholder describes the function, not the structure, of the elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “an interior surface of the substrate comprises a plurality of teeth configured to engage with a meshing portions of the first reel” is indefinite. Applicant appears to be mixing embodiment of Figure 1 (rotating reel with respect to the shaft as claimed in claim 1) with embodiment of Figure 6c (features of claim 10). It is unclear how the plurality of teeth will work with the rotating reel with respect to the shaft as claimed in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 20050108879 A1) in view of Townsend (US 3360856).
Regarding claim 1, Coffin teaches a razor head (see Figure 7), comprising: 
a housing (18) comprising one or more cutting elements, the housing further comprising a second window (54); 
a substrate-based shaving aid delivery system (16) comprising a reel delivery system (assembly of 40 and 42, see Figure 7), a substrate carrying a shaving aid on its external surface (paragraph 0027), wherein a first end of the substrate is attached to the first reel (attached to 40), a second end of the substrate is attached to a second reel (42)a different position of the shaft than the first reel (See Figure 7), and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft (see Figure 7), wherein at least part of the portion of the first length of the substrate is externally exposed from the housing via the second window (see Figure 7).
Coffin fails to teach a first window, and the details of the shaving aid delivery system, such as a first reel that is rotatably mounted about a shafts, an actuator operationally coupled with the shaft, wherein at least part of the actuator protrudes externally from the housing via the first window; and a substrate carrying a shaving aid on its external surface, wherein a first end of the substrate is attached to the first reel, a second end of the substrate is attached to a portion of the shaft at a different position of the shaft than the first reel, and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft.
Townsend teaches a reel system in the razor art comprising a first window (61), as a first reel (17) that is rotatably mounted about a shafts (51), an actuator (53) operationally coupled with the shaft (see Figure 2), wherein at least part of the actuator protrudes externally from the housing via the first window (see Figure 2); a flexible blade (20), wherein a first end of the blade is attached to the first reel (at 17, see Figure 2), a second end of the blade is attached to a portion of the shaft at a different position of the shaft than the first reel (at 19, see Figure 2), and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft (see Figure 2, col. 4 line 65-col. 5 line 15). 
It would have been obvious to one of ordinary skill in the art to modify the device of Coffin to exchange a friction reel system into a knob adjustable reel system, as taught by Townsend, while retaining the cog/stop system (elements 64 and 48 of Coffin used for tensioning of the substrate). The device of Coffin includes a reel system that releases shaving aid automatically as a result of friction between the shaving aid and the user’s skin. As such, the reel system of Coffin suffers a shortcoming because the user is unable to control the release of the shaving aid to conform to the user’s particular preferences. Townsend, though, provides a knob adjustment system where a user can directly control the rate of dispensation. Thus, the knob adjustment system of Townsend is advantageous over the frictional-actuated system of Coffin because the knob adjustment system of Townsend allows a user to directly control the rate of release, such that the user can control the rate based on his or her own preferences. A user shaving his face may prefer fresher shaving aid than another user shaving his legs, for example, given that a face is typically more sensitive than legs. In summary, this modification is advantageous because it provides a user with more control over the freshness of the shaving aid.  As a further advantage, Coffin requires two axles to support the shaving aid, whereas Townsend stacks two reels on a single axle. Thus, the reel system of Townsend is further advantageous due to simplifying manufacturing and assembly because the modification only requires a single axle to be installed rather than two. 
Regarding claim 2, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises a second reel coaxial with and fixedly attached to the shaft (as modified in claim 1, central rod portion of the reel 19, see Figure 2 of Townsend), wherein the second end of the substrate is attached to the second reel such that the second reel exerts the pulling force (col. 3 line 33-42 of Townsend).
Regarding claim 3, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises a spacing member (bottom flange of 19) arranged about the shaft between the first reel and the portion of the shaft carrying the second end of the substrate, to separate wound lengths of the substrate (see Figure 2 of Townsend).
Regarding claim 4, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises cogs on the first reel (64, see Figure 7, wherein the cogs are configured to be engaged with a stop element provided on actuator (48, see Figure 7), wherein the stop element is configured to pass from one cog to the subsequent cog thereby tensioning and controlling motion of the substrate (paragraph 0042 of Coffin).
Regarding claim 5, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises the second reel to share a periphery with the shaft (since the center rod is part of the shaft, see Figure 2 of Townsend).
Regarding claim 6, modified Coffin further teaches the second window exposes a support of the housing, the support being configured to maintain the substrate in a substantially flat position when the substrate is being externally exposed (as modified in claim 1, the substrate well be flat like in Figures 2-4 of Townsend like the cutter (but modified into a substrate ), see Figure 1 of Coffin).
Regarding claim 7, modified Coffin further teaches the first window is positioned a lower area of the housing and near a guard bar of the razor head (as “a lower area” can be considered as any portion that is no on the top surface of the device and “near” could be considered anywhere within the device, the modified device of Coffin is considered to meet this limitation, see Figure 7 of Coffin).
Regarding claim 8, modified Coffin further teaches the second window is positioned on a cap of the razor head parallel to a shaving plane, so as to cause the substrate to trail the cutting elements when the razor head is in use (see Figure 7 of Coffin).
Regarding claim 9, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises the stop element to be a pawl (89 and 93, see Figure 2 of Townsend).
Regarding claim 11, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises guiding elements configured to guide and maintain a predetermined tension of the substrate (as modified in claim 1, the guide of 63, see Figure 4 of Townsend).
Regarding claim 12, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises the first reel to be biased (via 65) towards the actuator via a spring so as to add tension to the substrate (see Figure 2 of Townsend).
Regarding claim 13, modified Coffin further teaches the guiding elements are fixed bumpers (see Figure 2of Townsend).
Regarding claim 14, modified Coffin further teaches a razor comprising the razor head according to claim 1 and a handle connected to the razor head (see Figure 1 o Coffin).
Regarding claim 15, modified Coffin further teaches the handle is removably attached to the razor head (paragraph 0011 of Coffin and see Figure 1 of Coffin).

Regarding claim 16, Coffin teaches a razor head (see Figure 7), comprising: 
a housing (18) comprising one or more cutting elements, the housing further comprising a second window (54); 
a substrate-based shaving aid delivery system (16) comprising 
a reel delivery system (assembly of 40 and 42, see Figure 7), a substrate carrying a shaving aid on its external surface (paragraph 0027), wherein a first end of the substrate is attached to the first reel (attached to 40), a second end of the substrate is attached to a second reel (42)a different position of the shaft than the first reel (See Figure 7), and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft (see Figure 7), wherein at least part of the portion of the first length of the substrate is externally exposed from the housing via the second window (see Figure 7).
Coffin fails to teach a first window, and the details of the shaving aid delivery system, such as a first reel that is rotatably mounted about a shafts, an actuator operationally coupled with the shaft, wherein at least part of the actuator protrudes externally from the housing via the first window; and a substrate carrying a shaving aid on its external surface, wherein a first end of the substrate is attached to the first reel, a second end of the substrate is attached to a portion of the shaft at a different position of the shaft than the first reel, and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft, a spring, wherein the first reel is biased towards the actuator via the spring so as to add tension to the substrate in the direction of the actuator.
Townsend teaches a reel system in the razor art comprising a first window (61), as a first reel (17) that is rotatably mounted about a shafts (51), an actuator (53) operationally coupled with the shaft (see Figure 2), wherein at least part of the actuator protrudes externally from the housing via the first window (see Figure 2); a flexible blade (20), wherein a first end of the blade is attached to the first reel (at 17, see Figure 2), a second end of the blade is attached to a portion of the shaft at a different position of the shaft than the first reel (at 19, see Figure 2), and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft (see Figure 2, col. 4 line 65-col. 5 line 15) and a spring (65), wherein the first reel is biased towards the actuator via the spring so as to add tension to the substrate in the direction of the actuator (see Figure 2). Although Townsend send teaches a flexible blade on a reel system instead of the film like shaving aid, Townsend does solve the same pertinent problem of using a reel system to replace use portion of a shaving system, therefore Townsend is considered as analogous art. 
It would have been obvious to one of ordinary skill in the art to modify the device of Coffin to exchange a friction reel system into a knob adjustable reel system, as taught by Townsend, while retaining the cog/stop system (elements 64 and 48 of Coffin used for tensioning of the substrate). The device of Coffin includes a reel system that releases shaving aid automatically as a result of friction between the shaving aid and the user’s skin. As such, the reel system of Coffin suffers a shortcoming because the user is unable to control the release of the shaving aid to conform to the user’s particular preferences. Townsend, though, provides a knob adjustment system where a user can directly control the rate of dispensation. Thus, the knob adjustment system of Townsend is advantageous over the frictional-actuated system of Coffin because the knob adjustment system of Townsend allows a user to directly control the rate of release, such that the user can control the rate based on his or her own preferences. A user shaving his face may prefer fresher shaving aid than another user shaving his legs, for example, given that a face is typically more sensitive than legs. In summary, this modification is advantageous because it provides a user with more control over the freshness of the shaving aid.  As a further advantage, Coffin requires two axles to support the shaving aid, whereas Townsend stacks two reels on a single axle. Thus, the reel system of Townsend is further advantageous due to simplifying manufacturing and assembly because the modification only requires a single axle to be installed rather than two. 
Regarding claim 17, modified Coffin further teaches the spring is concentric with the shaft (see Figure 2 of Townsend).
Regarding claim 18, modified Coffin further teaches the spring is concentric with the supply reel (see Figure 2 of Townsend).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 20050108879 A1) in view of Townsend (US 3360856) and in further view of Morris (US 2365486).
Regarding claims 19-20, modified Coffin teaches all elements of the current invention as set forth in claim 16 stated above.
Modified Coffin fails to teach the spring is between a spacer and the actuator (as required by claim 19) and the spacer is adjacent to the spring (as required by claim 20).
Morris teaches an adjustable tension mechanism (assembly of 42, 46, 47 and 60) for an actuator (37 and 36) including a spring (46) and  a spacer (47), wherein the spring is between a spacer and the actuator (see Figure 3) and the spacer is adjacent to the spring (see Figure 3). Although Morris send teaches a tensioning system on a wrench tool instead of the film like shaving aid, Morris does solve the same pertinent problem of using tensioning device for an actuator, therefore Morris is considered as analogous art.
It would have been obvious to one of ordinary skill in the art to modify the device of modified Coffin to changing the tensioning spring (65 of Townsend) into the adjustable tensioning spring system including the spacer, as taught by Morris, in order to apply the desired amount of pressure to the actuator (col. 1 lines 3-28 of Morris). The resulting device of modified Coffin teaches the spring is between a spacer and the actuator (as modified, see Figure 3 of Morris) and the spacer is adjacent to the spring (as modified, see Figure 3 of Morris).

Claims Not Subject to Prior Art Rejection
Patentability for claim 10 cannot be determined at this time due to the 112b issues. Currently there are no art rejections for claim 10, since amendments to overcome the 112b issue can change the scope of the invention for claim 10.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the subject matter of claim 10 is shown. Examiner notes that while the limitations of claim 10 and claim 1 may be individually shown in the Figures 6D and 3B respectively, however the features are from different embodiment in the case, thus no Figures is considered to shown the combination of a rotatable first reel with respect to a shaft with a meshing portion in claim 10.
In response to applicant's argument of the 112b issue regarding claim 10. Examiner notes that same issue remains.
In response to applicant’s argument of the 112f issue regarding “guiding elements”. Examiner notes that applicant didn’t not prepare an augment to challenge the validity of any of the three prong test for 112f. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner notes that replacing the reel system of Coffin into the reel system of Townsend is considered obvious, in order to better control the usage of the material on the reel and  also save space for construction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/25/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724